Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 2-21 are allowed.
The closest prior art, Zhang et al. (US Patent #9,237,047), discloses “ identifying, for a first set of receivers coupled with a channel, a first mode for receiving a first signal modulated according to a first scheme that includes three or more levels; identifying, for a second set of receivers coupled with the channel, a second mode for receiving a second signal according to a second scheme that includes two levels; determining whether to use the first mode for the first set of receivers or the second mode for the second set of receivers for an access operation over the channel; selecting, for performing the access operation, a receiver path comprising the first set of receivers or the second set of receivers based at least in part on determining whether to use the first mode or the second mode”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the set of receivers coupled with the channel and configured to: receive, from the memory device via the channel, a second signal modulated according to a second scheme that includes three or more levels; generate, at the second receiver, a second output based at least in part on a second comparison of a voltage of the second signal to a second reference voltage; and generate, at the third receiver, a third output based at least in part on a third comparison of the voltage of the second signal to a third reference voltage”.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 2, 16 and 21 identify the distinct features “the set of receivers coupled with the channel and configured to: receive, from the memory device via the channel, a second signal modulated according to a second scheme that includes three or more levels; generate, at the second receiver, a second output based at least in part on a second comparison of a voltage of the second signal to a second reference voltage; and generate, at the third receiver, a third output based at least in part on a third comparison of the voltage of the second signal to a third reference voltage", which are not taught or suggested by the prior art of records. 
Claims 2-21 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 2-21are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135